Citation Nr: 9914899	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of fracture of the left (minor) humerus, with left 
shoulder degenerative joint disease and sprain.  

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right hand and 
fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

During the course of a personal hearing in November 1995, the 
veteran withdrew from consideration the issue of service 
connection for a "collar bone condition."  Accordingly, that 
issue, which was formerly on appeal, is no longer before the 
Board of Veterans' Appeals (Board).  

In a rating decision of December 1995, the Regional Office 
(RO) granted a 20 percent evaluation for the veteran's 
service-connected residuals of fracture of the left (minor) 
humerus, with degenerative joint disease and sprain, 
previously evaluated as 10 percent disabling.  The veteran 
voiced his disagreement with that decision, and the current 
appeal ensued.  

Finally, this case was previously before the Board in April 
1997, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fracture of 
the left (minor) humerus, with degenerative joint disease and 
sprain, are presently characterized by arm motion to at least 
shoulder level, accompanied by some discomfort, but no 
evidence of ankylosis, or malunion or fibrous union of the 
humerus.  

2.  The veteran's service-connected shell fragment wounds of 
the right hand and fingers are presently characterized by 
subjective complaints of pain, but are otherwise 
asymptomatic.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for the 
service-connected residuals of a fracture of the left (minor) 
humerus with left shoulder degenerative joint disease and 
sprain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (1998).  

2.  An evaluation in excess of 10 percent for the 
service-connected residuals of shell fragment wounds of the 
right hand and fingers is not warranted.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5309, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record in this case discloses that, while in 
service, the veteran sustained various shrapnel injuries to 
his right hand, in addition to a fracture of the left humerus 
as the result of a motor vehicle accident.  

On Department of Veterans Affairs (VA) orthopedic examination 
in June 1994, the veteran gave a history of a shrapnel injury 
to the 3rd and 4th digits of his right hand during the 
Normandy invasion.  Reportedly, at that time, the veteran was 
hospitalized and the shrapnel removed, though a previous 
X-ray study had demonstrated a 3-millimeter metallic object 
still embedded in the veteran's finger.  According to the 
veteran, he occasionally experienced some stiffness in his 
right hand, but, at the present time, was "overall able to 
use the hand well." 


The veteran complained of left shoulder pain, and stated that 
he had recently received a diagnosis of degenerative joint 
disease.  Additionally reported was a fracture of the left 
clavicle, though prior examinations and the veteran's chart 
showed that it was, in fact, his left humerus which was 
fractured.  Previous radiographic studies, however, 
demonstrated no evidence of fracture or deformity of the 
veteran's humerus.  

In light of this, the examiner was of the opinion that the 
veteran's fracture had occurred in a different location, or 
was a minor fracture which had healed without any evidence of 
radiographic abnormality.  Another possibility was that there 
had never been any such fracture.  Reportedly, the veteran's 
medical records did not assist in identifying the exact 
nature of his previous left shoulder/left upper extremity 
pathology.  Current complaints included stiffness of the left 
shoulder and pain, more so at night.  

On physical examination, there was no evidence of any 
significant swelling or abnormality.  Range of motion studies 
of the veteran's left arm showed abduction to 90 degrees, 
flexion to 90 degrees, extension to 25 degrees, internal 
rotation to 90 degrees, and external rotation to 80 degrees.  
There was no significant tenderness to palpation, though 
while performing range of motion studies, there was some 
minimal amount of crepitus.  

On examination of the veteran's right hand, no significant 
deformities or abnormalities were in evidence.  The veteran 
reported some slight tenderness at the proximal phalanx of 
the third digit, though with no significant deformity or 
abnormality.  The veteran was able to hold small objects in 
his right hand, and manipulate them without any discomfort.  
In addition, he could oppose all of his fingers with his 
thumb with no difficulty.  


Radiographic studies showed no significant interval change in 
the appearance of the veteran's left shoulder, or significant 
bony abnormality of either the shoulder or left humerus.  
There was some deformity of the lateral aspect of the left 
clavicle, possibly related to a prior trauma.  Additionally 
noted was the presence of diminished soft tissue of the left 
arm, suggestive of the presence of muscular atrophy.  
Radiographic studies of the veteran's right hand showed no 
significant interval change.  There was a cyst within the 
scaphoid bone, as well as a metallic density fragment within 
the soft tissues overlying the base of the third middle 
phalanx.  

The pertinent diagnoses noted at the time of orthopedic 
examination were residuals of shrapnel injury to the third 
digit of the right hand; left shoulder degenerative joint 
disease; and questionable history of fracture of the left 
humerus.  

In October 1997, an additional VA orthopedic examination was 
undertaken.  At the time of that examination, the veteran 
gave a history of a truck accident while in the military, at 
which time he suffered a fracture of the left distal 
clavicle, and was placed in a sling, followed by a course of 
physical therapy.  According to the veteran, he had 
throughout the years experienced intermittent discomfort in 
his left shoulder, requiring a total of five corticosteroid 
injections, the last of which was performed only one week 
previously.  He additionally stated that he was receiving 
pain medication for his left shoulder discomfort, and that 
his main complaint was of pain with overhead activity.  

The veteran reported that he had previously worked as a 
mason, and that his left shoulder had caused him "difficulty" 
in this occupation.  The veteran gave a history of a shrapnel 
wound to the base of the middle finger of his right hand.  He 
stated that he was right-handed, and that, on occasion, with 
certain activities, his right hand pain would "cramp up" on 
him, causing the fingers of his hand to "curl into a fist."  
According to the veteran, between episodes of pain, his right 
hand function was intact.  



On physical examination, there was mild muscle atrophy about 
the left shoulder.  Active range of motion studies showed 
170 degrees of abduction and flexion, 80 degrees of internal 
rotation, and 85 degrees of external rotation.  There was 
mild tenderness to palpation over the left bicipital tendon, 
as well as a mildly positive shoulder impingement sign.  
During the course of evaluation, there was noted a large 
lipoma in the region of the left upper trapezius and in the 
left axilla.  

On palpation along the distal clavicle, the veteran showed 
mild discomfort in the region of the acromioclavicular joint.  
Passive range of motion studies showed a full range of 
180 degrees of flexion and abduction, though with complaints 
of "some discomfort" in the region of the left 
acromioclavicular joint.  There was no crepitus with ranging 
of the veteran's left shoulder, and, within the allowable 
ranges of motion, strength in the left shoulder region was 
4+/5 as compared to 5/5 on the right.  The veteran's right 
middle finger was normal to external inspection.  

There was a full range of motion of the middle finger for 
extension, and the metacarpophalangeal, proximal 
interphalangeal, and distal interphalangeal joints all 
extended from 0 to 180 degrees.  Range of motion for flexion 
was 90 degrees at the metacarpophalangeal joint, 100 degrees 
at the proximal interphalangeal joint, and 90 degrees at the 
distal interphalangeal joint.  The veteran was able to oppose 
his thumb to each of his fingers, and exhibited a 5/5 grip 
strength.  

Previous radiographic studies were described as consistent 
with mild degenerative changes of the AL joint, as well as a 
3-millimeter metallic foreign body subcutaneously at the base 
of the third middle phalanx in the dorsal soft tissues, with 
other bone structures and articulations unremarkable.  The 
pertinent diagnoses were history of left distal clavicle 
fracture, with resultant post-traumatic arthritis of the left 
acromioclavicular joint resulting in left shoulder 
impingement syndrome; and retained shrapnel at the base of 
the third middle finger in the dorsal aspect resulting in 
intermittent symptoms, with no specific pathology in terms of 
function.  



General Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (1998).  Disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such a 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Rating shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.


The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  For the purpose of 
rating a disability from arthritis, the lumbar vertebrae are 
considered a group of minor joints.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
range of motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Hicks v. Brown, 
8 Vet. App. 417 (1995), that once degenerative arthritis is 
established by x-ray evidence, there are three circumstances 
under which compensation may be available for service-
connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 




(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be rated in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

The Board recognizes that there are situations in which 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claims for increased evaluations for his left 
shoulder and right hand disabilities are well grounded.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran's assertions concerning 
the severity of his left shoulder and right hand disabilities 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).  The Board is also satisfied 
that in view of the April 1997 remand of the case to the RO 
for further development, all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In the present case, on VA orthopedic examination in June 
1994, there was no evidence of any swelling or abnormality of 
the veteran's left shoulder.  He was able to both abduct and 
flex his left arm to 90 degrees, clearly indicating the 
ability to raise his left arm to shoulder level.  While on 
range of motion, there was evidence of a minimal amount of 
crepitus, examination was negative for any significant 
tenderness to palpation.  

The Board acknowledges that, on recent VA orthopedic 
examination in October 1997, there was noted a mild muscle 
atrophy about the veteran's left shoulder.  However, active 
range of motion studies conducted at that time showed both 
flexion and abduction to 170 degrees.  



Passive range of motion studies, moreover, showed a full 
range of 180 degrees for both flexion and abduction.  While 
at the time of the aforementioned examination, the veteran 
experienced some discomfort in the region of his left 
acromioclavicular joint, strength about his left shoulder was 
described as 4+/5, with no crepitus during range of motion 
studies.  

The veteran's service-connected left shoulder/humerus 
disability may be rated on the basis of 
traumatic/degenerative arthritis, which is itself rated on 
the basis of limitation of motion of the body part affected.  
38 C.F.R. Part 4, Codes 5003, 5010 (1998).  In that regard, 
the 20 percent evaluation currently in effect contemplates a 
shoulder and/or arm disability where motion is possible to 
the shoulder level.  38 C.F.R. Part 4, Code 5201 (1998).  In 
order to warrant an increased evaluation, there would, of 
necessity, need to be demonstrated a limitation of motion of 
the veteran's left (minor) arm to 25 degrees from his side, 
or, in the alternative, ankylosis, or malunion or fibrous 
union of the humerus.  38 C.F.R. Part 4, Codes 5201, 5202, 
5203 (1998).  

As is clear from the above, the veteran is currently able to 
raise his left arm to well above shoulder level.  Moreover, 
there currently exists no evidence that he suffers from 
ankylosis, or of malunion or fibrous union of the humerus.  
While it is true that, on current VA orthopedic examination 
in October 1997, there was some mild muscle atrophy present 
about the veteran's left shoulder, such findings do not rise 
to the level of the severe muscle injury requisite to the 
assignment of an increased evaluation.  38 C.F.R. Part 4, 
Codes 5301, 5302, 5303, 5305, 5306 (1998).  

Under such circumstances, the Board is of the opinion that 
the 20 percent evaluation currently in effect for the 
veteran's service-connected left shoulder/humerus disability 
is appropriate, and that an increased rating is not 
warranted.  

In making its determination, the Board has considered 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement of the left 
shoulder with application of 38 C.F.R. §§ 4.40, 4.45, and 
finds no basis for an increased evaluation reflective of the 
level of impairment already contemplated in the current 20 
percent evaluation.  With respect to degenerative joint 
disease, the veteran is already in receipt of a 20 percent 
evaluation, and this is the maximum evaluation he would be 
entitled to receive with application of 38 C.F.R. § 4.59 and 
diagnostic code 5003 (5010).  As it is not shown that current 
manifestations of the veteran's left shoulder/humerus 
disability more nearly approximate the criteria for the next 
higher evaluation than the evaluation currently in effect, 
the criteria of 38 C.F.R. § 4.7 (1998) are not for 
application.  

Turning to the issue of an increased rating for the veteran's 
service-connected shell fragment wound residuals of the right 
hand and fingers, the Board notes that, as of June 1994, and 
with the exception of some slight tenderness in the area of 
the proximal phalanx of the third digit of the veteran's 
right hand, that hand was essentially asymptomatic.  On more 
recent VA orthopedic examination in October 1997, the 
veteran's grip strength was 5/5, and he was able to oppose 
his thumb to each of his fingers.  The retained shrapnel 
fragment at the base of the veteran's third middle finger was 
described as causing only "intermittent" symptomatology, and 
there was "no specific pathology, in terms of function."  

The Board observes that, on July 3, 1997, prior to the 
promulgation of a final decision on the veteran's claim for 
entitlement to an increased rating for the service-connected 
residuals of shell fragment wounds to the right hand and 
fingers, there became effective new VA regulations governing 
the evaluation of service-connected muscle injuries.  62 Fed. 
Reg. 30,235 (1997).  When a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version more favorable to an appellant applies 
unless Congress provided otherwise, or permitted the 
Secretary to do otherwise, and the Secretary does so.  
Marcoux v. Brown, 10 Vet. App. 3 (1996); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

However, in the case at hand, a review of pertinent 
regulatory provisions discloses that there have been no 
substantive changes to the schedular criteria governing the 
evaluation of service-connected muscle injuries.  Based on 
the aforementioned, and absent evidence of either a tender or 
painful scar [38 C.F.R. Part 4, Code 7804 (1998)], or some 
limitation of function of the veteran's right hand and 
fingers [38 C.F.R. Part 4, Code 7805 (1998)], the Board is of 
the opinion that the 10 percent evaluation currently in 
effect is appropriate, and that an increased rating is not 
warranted.  [38 C.F.R. Part 4, Code 5309 (1998), assigning a 
minimum 10 percent evaluation for injury to Muscle Group IX, 
the intrinsic muscles of the hand, on the basis of limitation 
of motion.]  

The Board has also considered the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59 with respect to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the right hand; however, the Board finds 
no basis upon which to predicate a rating in excess of the 
current 10 percent evaluation as there is no disablement 
shown under these criteria greater than what is contemplated 
in the current 10 percent evaluation.  As it is not shown 
that current manifestations of the veteran's 
service-connected right hand and finger disability more 
nearly approximate the criteria for the next higher 
evaluation than the 10 percent evaluation presently in 
effect, the criteria of 38 C.F.R. § 4.7 (1998) are not for 
application.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in November 1995.  Such testimony, however, 
while informative, is regrettably not probative when taken in 
conjunction with the entire objective medical evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefit sought in light of the evidence as a while.  

The RO provided the appellant the criteria referable to 
extraschedular consideration and found no basis upon which to 
predicate entitlement to increased evaluations under these 
criteria.  

The Board also finds no basis upon which to predicate grants 
of entitlement to increased evaluations for the left shoulder 
and right hand as neither disability has rendered the 
veteran's disability picture unusual or exceptional in 
nature.  Neither disability has required frequent inpatient 
care nor has either been shown to in and of itself constitute 
marked interference with any kind of employment, potential or 
existing.  No basis has been presented upon which to 
predicate a referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation under the criteria of 38 C.F.R. 
§ 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for either the left shoulder or right 
hand disability.


ORDER

An evaluation in excess of 20 percent for the residuals of 
fracture of the left (minor) humerus with left shoulder 
degenerative joint disease and sprain is denied.  

An evaluation in excess of 10 percent for the residuals of 
shell fragment wounds to the right hand and fingers is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals






